The Honorable Walter M. Day State Representative P.O. Box 274 Blytheville, Ar 72315
Dear Representative Day:
This is in response to your request for an opinion regarding hiring and promotion requirements under civil service laws. The Blytheville Civil Service Commission has presented the following questions:
  1. We are aware that we are allowed to promote from the top three candidates on the eligibility list. Our question, however, is does this solely apply to promotions or does it also apply to the hiring of new recruits?
  2. When one of the top three candidates is selected, do the remaining two candidates have to be selected before others further down the list are made eligible?
It is my opinion, in response to the first question, that this requirement involving selection from the top three on the eligibility list also applies to the hiring of new recruits. This conclusion is compelled by A.C.A. § 14-51-301(b)(6) (Supp. 1989) which states that the rules prescribed by the board of civil service commissioners shall provide for:
  [c]ertification to the department head of the three (3) standing highest on the eligibility list for appointment for that rank of service, and for the department head to select for appointment or promotion one of the three (3) certified to him and notify the commission thereof. [Emphasis added.]
Thus, appointments from outside the ranks must, as a general matter, also follow the selection process whereby one of the three standing highest on the eligibility list is appointed. An exception is recognized, however, in the case of a vacancy in a position requiring ". . . peculiar or exceptional qualications of a scientific, professional, or expert character," upon a showing that "competition is impracticable." See A.C.A. § 14-51-307.
The answer to your second question is, in my opinion, "no." The Commission has provided an example involving an eligibility list with six candidates. Candidate #2 is selected. A decision is then made, in a few months, to select another candidate. The question posed is whether candidate #1 or 3 must be selected, or whether it can be #1, 3 or 4, i.e., the top three again.
The reference in subsection (6) of § 14-51-301 (b) (Supp. 1989),supra, to the "three (3) standing highest on the eligibility list" indicates that candidate #4 would be included in the three certified to the department head, following the prior selection of candidate # 2. The list, which establishes a "right of priority," remains in force and effect for one (1) year. A.C.A. §14-51-301(b)(4)(B) (Supp. 1989). It is my opinion that candidate #4 will move up on the list, assuming that the one-year period has not expired, and will be one of the top three eligible candidates certified to the department head when the decision is made to select another candidate.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb